The plaintiffs base their claim for a directed verdict upon the proposition that the evidence showed there are no grades of Bayo beans known to the trade, that there was no warranty that *Page 365 
the beans sold should equal previous shipments, or the sample sent to the defendant, and that as the defendant formally objected upon these grounds only it cannot, now that suit has been brought, change its defence and base its refusal to accept upon the ground that the beans were not merchantable. The authorities upon this question are conflicting. 23 Rawle C. L. 1435. It is not necessary however to consider the soundness of the legal proposition thus advanced, for the evidence shows the defendant's original objection to the goods to be couched in substantially the same language as the original offer to purchase, which was the basis of the contract of sale; and there was also evidence that the objection was well founded in fact.
In the defendant's letter of April 6, inquiry is made for "No. 1 quality of Bayos." Assuming that the trade do not grade Bayo beans, this letter calls for beans of good quality. There is nothing in the later correspondence to show an abandonment of this proposition. When the goods were offered for delivery they were refused because they were not No. 1 Bayo beans. This being the same description of the goods used in the original letter of inquiry, it states a sufficient reason for refusing to accept the beans, if the quality was as claimed by the defendant. As before suggested, if "No. 1 quality of Bayos" has no trade meaning, in the sense that the goods are graded and sold as No. 1, No. 2 etc., it plainly means that the purchaser under such a designation is at least entitled to a good merchantable product. Whatever the exact shade of meaning may be, it cannot be more favorable to the plaintiff than that the beans should be of merchantable quality. Benj. Sales, ss. 983, 989. There was evidence in this case that the beans were dirty and mixed with other beans, and one witness testified that they were not merchantable. If this evidence was believed, the defendant was entitled to reject the shipment, because it did not comply with the contract for "No. 1 quality of Bayos."
Exception overruled.
All concurred. *Page 366